PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Frank Linzen, et al.
Application No. 16/743,659
Filing Date: January 15, 2020
Attorney Docket No.: 84218296
For: METHOD FOR DETERMINING REGENERATION PARAMETER VALUES OF A MULTIPLE LNT CATALYST SYSTEM, AND DEVICE FOR DATA PROCESSING
:
:
:
:
:           DECISION ON PETITION
:    
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed March 2, 2022, which is being treated as a petition under 37 CFR 1.55(f), to accept the delayed submission of a certified copy of the foreign application due to the COVID-19 outbreak.

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders.  As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines four times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 notice, and the June 29, 2020 notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020.

Per the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of April 28, 2020:  Any reply to an Office notice or action issued during examination due between, and inclusive of both March 27, 2020 and May 31, 2020 will be considered timely if filed on or before June 1, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak.

In addition, the USPTO recognizes that some foreign intellectual property offices are not currently issuing paper certified copies of foreign applications due to the COVID-19 outbreak.  Thus, under the conditions set forth in the Available Relief for Delays in Timely Filing Certified Copies of Foreign Priority Applications Due to the COVID-19 Outbreak Notice, dated January 29, 2021, (“Notice”) the USPTO will suspend the requirement in 37 CFR 1.55(f) and 1.55(g) for filing the certified copy of the foreign application when the foreign application was filed in a 

The present request fails to satisfy the conditions set forth in the CARES Act Notices because the filing of a certified copy is not relative to an Office notice or action issued during examination.  Furthermore, the request lacks the required statements outlined in the Notice dated January 29, 2021.1  Therefore, relief under the CARES Act and relief for the delay in filing the certified copy of the foreign priority application due to the COVID-19 outbreak is not applicable.  

Since a certified copy of the foreign application was not timely filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, a petition under 37 CFR 1.55(f), accompanied by the petition fee under 37 CFR 1.17(g), which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application is required.  No consideration on the merits can be given to a petition without the required petition fee.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions






    
        
            
        
            
    

    
        1 See Notice dated January 29, 2021, p. 1, condition (2)(a).